OPINION OF THE COURT
Allan Dixon, J.
Respondent has moved in this court for an order striking a writing attached to the petition for support, marked attachment “A”, and purporting to be an affidavit by one Richard C. Plunkett; striking the certificate of disposition of matrimonial action; striking the official record of public assistance paid and support contribution reviewed by the Department of Human Services; and dismissing the petition. Counsel for the respondent argues that the attachment “A” is improper in form. As to the latter two documents listed above, respondent argues that they are not part of the petition and, therefore, should be stricken. Finally, he argues that the petition itself should have been certified and since it wasn’t is improper in form and thus dismissed.
The County Attorney argues that all the documents are legally sufficient, and that the certificate accompanying the petition is signed by Louis Scolwill, Justice of the *601Superior Court of the State of Maine, and states that such certificate is in proper statutory form and sufficient to sustain the petition against the motion for dismissal.
This matter is controlled by article 3-A of the Domestic Relations Law, commonly referred to as the Uniform Support of Dependents Law. Section 37 of the Domestic Relations Law establishes the procedure and requirements concerning the petition. Among those requirements is that the petition be verified. If the respondent cannot be found in the initiating State, then a Judge of that court shall certify that a verified petition has been filed in his court and that the respondent is believed to be residing or domiciled in the responding State.
This court believes that the requirements of the statute are adequately met by the papers sent by the State of Maine. The petition is properly verified and contains the information required by statute. Attachment “A”, which is sought to be stricken is referred to in the petition and incorporated therein. As the affidavit is part of the petition, any supporting documents which supplement the affidavit are also proper. Finally, the petitioner through the Superior Court of Maine has provided a sufficient certificate through the authentication certificate.
Counsel for the respondent has the right to enter a verified denial and request by means of depositions or written interrogatories further examination of the petitioner.
Respondent’s motion is denied in full.